MEMORANDUM ****
Garibay did not provide sufficient medical evidence to establish that he suffers from an impairment or combination of listed impairments or their medical equivalent. See Young v. Sullivan, 911 F.2d 180, 181 (9th Cir.1990). The doctors’ reports relied upon by the ALJ constitute substantial evidence that Garibay is capable of a full range of light work. See Macri v. *468Chater, 93 F.3d 540, 543-44 (9th Cir.1996) (holding the ALJ is entitled to draw logical inferences flowing from the California Workers’ Compensation guidelines).
The ALJ properly relied upon the Vocational Guidelines rather than using a vocational expert, since substantial evidence supported the finding that Garibay’s nonexertional limitations did not significantly affect his exertional capabilities. See Razey v. Heckler, 785 F.2d 1426, 1430, as amended, 794 F.2d 1348 (9th Cir.1986). The ALJ also appropriately discredited Garibay’s claims of pain because he had not made similar complaints to his doctors. See Moncada v. Chater, 60 F.3d 521, 524 (9th Cir.1995). Additionally, the ALJ did not err by commenting that Garibay looked physically well at the hearing. See Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.1985).
Finally, the ALJ did not have a duty to further develop the medical record. This duty is only triggered when the medical evidence “is inadequate to make a determination as to the claimant’s disability.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.